

115 HR 6862 IH: Congressional Award Program Reauthorization Act of 2018
U.S. House of Representatives
2018-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6862IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2018Mr. Brat (for himself and Mr. DeSaulnier) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo reauthorize the Congressional Award Act. 
1.Short titleThis Act may be cited as the Congressional Award Program Reauthorization Act of 2018. 2.ReauthorizationSection 108 of the Congressional Award Act (2 U.S.C. 808) is amended by striking October 1, 2018 and inserting October 1, 2023.  
3.Effective DateThis Act shall take effect as of October 1, 2018.  